DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

2.	The Information Disclosure Statements filed on December 19, 2019 and June 28, 2021 have been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-8, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scamardo et al (2020/0291645), hereinafter Scamardo.
With respect to claims 1, 2, 6, 7, 14, and 20, Scamardo discloses in paragraph 0017 and illustrates in figure 1, a co-curable (paragraph 0024) thermoset an acoustic liner 102, for positioning proximate a noise source 104. The liner 102 comprises a sound attenuating core 110 having a plurality of core cells extending from an inner core edge to an outer core edge (“the core structure 110 typically includes a plurality of cells 112 extending between the outer layer 106 and the inner layer 108”); an outer face sheet 106 secured to the outer core edge of the sound attenuating core; an inner face sheet 108 having a plurality of face sheet apertures extending through the inner face sheet; and an inner thermoset adhesive sheet having a plurality of adhesive sheet apertures disposed between the inner face sheet and the sound attenuating core and securing the inner face sheet to the inner core edge, wherein each of the plurality of adhesive sheet apertures is aligned within a corresponding one of the plurality of face sheet apertures so that the plurality of core cells are placed in fluid communication with airflow over the inner face sheet by the plurality of face sheet apertures and the plurality of adhesive sheet apertures creating a Single Degree of Freedom (SDOF) acoustic liner wherein the inner face sheet, the outer face sheet, the inner adhesive sheet and the sound attenuating core are co-bonded into the thermoset acoustic liner (paragraphs 0017, 0021-0024, and 0031).
With respect to claim 3, Scamardo discloses in paragraph 0021, the co-curable thermoset acoustic, wherein a percentage open area (POA) value equal to a ratio of an open area created by the plurality of face sheet apertures to a surface area of the inner face sheet is within a range from 5% to 30%.
With respect to claims 4, 5, and 19, figure 3 illustrates wherein each of the plurality of core cells has a hexagonal cross-sectional shape and further illustrates wherein the plurality of core cells is arranged in a honeycomb pattern, and wherein the plurality of face sheet apertures are arranged in a face sheet aperture pattern on the inner face sheet that is independent of the honeycomb pattern so that at least some of the plurality of face sheet apertures are not aligned with corresponding ones of the plurality of core cells.
With respect to claim 8, paragraph 0021 discloses the adhesive sheet apertures and the face sheet apertures are aligned, the adhesive sheet apertures have a diameter in a range from about 0.0005 inches to about 0.015 inches, and the face sheet apertures have a diameter in a range from about 0.02 to about 0.05 inches.
Allowable Subject Matter
5.	Claims 9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims. Claims 10-13 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although Scamardo teaches a co-curable thermoset acoustic liner including a sound attenuating core, an outer and inner face sheet, and an inner thermoset adhesive sheet, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 9-13 of the present claimed invention. Specifically, prior art fails to teach the co-curable thermoset acoustic liner, wherein the face sheet apertures and said adhesive sheet apertures are aligned and have the same percentage open area (POA) value in a range from about 2 to about 15 and further fails to teach the claimed method for fabricating a co-curable thermoset acoustic liner comprising: forming an inner face sheet; micro-perforating a plurality of face sheet apertures through the inner face sheet via laser; attaching an inner thermoset adhesive sheet to the inner face sheet; micro-perforating a plurality of adhesive sheet apertures through the inner adhesive sheet via laser, wherein each of the plurality of adhesive sheet apertures is aligned within a corresponding one of the plurality of face sheet apertures; co-curing an inner core edge of a sound attenuating core to the inner adhesive sheet opposite the inner face sheet, wherein the sound attenuating core has a plurality of core cells extending from the inner core edge to an outer core edge, and wherein the plurality of core cells are placed in fluid communication with airflow over the inner face sheet by the plurality of face sheet micro apertures and the plurality of adhesive sheet micro apertures; and co-curing an outer face sheet to the outer core edge of the sound attenuating core thereby creating a Single Degree of Freedom acoustic liner. Prior art additionally fails to teach the claimed method for fabricating the co-curable thermoset acoustic liner of claim 14, wherein the inner face sheet is formed from a carbon fiber reinforce polymer (CFRP) composite material, and wherein forming the inner face sheet comprises: applying a CFRP composite material sheet to a mandrel; and curing the CFRP composite material sheet on the mandrel to harden the CFRP composite material sheet to maintain a shape of the mandrel or the claimed method for fabricating the co-curable thermoset acoustic liner, wherein creating the plurality of adhesive sheet apertures comprises perforating the inner adhesive sheet with a laser without perforating the outer face sheet. Lastly prior art fails to teach the claimed method for fabricating the co-curable thermoset acoustic liner, wherein the plurality of core cells is arranged in a honeycomb pattern, and wherein creating the plurality of face sheet apertures comprises arranging the plurality of face sheet apertures in a face sheet aperture pattern that is independent of the honeycomb pattern so that at least some of the plurality of face sheet apertures are not aligned with corresponding ones of the plurality of core cells when the sound attenuating core is attached to the inner adhesive sheet. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached PTO-892 reference cited.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
May 4, 2022